 

Muscle Maker, Inc

Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the Effective Date (as defined below), by and between Kevin Mohan
(“Employee”) and Muscle Maker, Inc, a California corporation (the “Company”).
The Employee and the Company are sometimes referred to herein, each individually
as a “Party” or collectively as the “Parties”.

 

WHEREAS, the Company desires to (i) to employ Employee as Chief Investment
Officer of the Company (“Executive”), and the Employee desires to serve in such
capacities on behalf of the Company, on the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

Section 1. Position and Duties.

 

1.1 During the Initial Employment Term (as defined below), the Employee shall
serve as the Chief Investment Officer of the Company and shall report solely and
directly to the Chief Executive Officer. The Employee shall be responsible for
oversight and management of all investment, SEC, public entity, litigation,
legal and negotiation activities of the Company. In addition, the Employee shall
perform all other duties and accept all other responsibilities incident to such
position as may be reasonably assigned to him by the Chief Executive Officer.

 

1.2 During the Initial Employment Term, Employee shall serve the Company
faithfully and to the best of his ability and shall devote substantially all of
his business time, attention and efforts to the performance of such duties as
may be assigned to him from time to time by the Chief Executive Officer.
Employee shall confer with the Chief Executive Officer and must have written
approval prior to any mergers, acquisitions or significant contracts by the
company or prior to entering into any new financial agreements on behalf of the
company outside of his normal day to day responsibilities. The Employee is
allowed to serve on the Board of Directors or as an Advisor, of any
non-competing business, while employed by the Company under this agreement.

 

1.3 Employee expressly represents and warrants to the Company that Employee is
not a party to any contract or agreement and is not otherwise obligated in any
way, and is not subject to any rules or regulations, whether governmentally
imposed or otherwise, which will or may restrict in any way the Employee’s
ability to fully perform his duties and responsibilities under this Agreement.
Employee further expressly represents and warrants that he is eligible to work
in the United States and shall take all necessary action to comply with requests
for verification of employment eligibility.

 

1.4 Employee will perform his duties and responsibilities located at the
corporate headquarters or elsewhere within reason.

 

1.5 To the extent Employee is asked to serve as an officer, director or manager
of the subsidiaries (“Subsidiaries”) of the Company (such as Muscle Maker
Development, LLC and Muscle Maker Corp., LLC), Employee’s duties to the
Subsidiaries shall be deemed to have been included in this Agreement. Employee
shall not be entitled to any additional compensation hereunder and shall be
covered by all provisions of the Agreement mutatis mutandis.

 

 1 

 

 

Section 2. Term. Employee shall be employed by the Company (the “Initial
Employment Term”) under this Agreement commencing as of the date signed below
(“Effective Date”), and for a period of 24 months, subject to earlier
termination or extension as provided herein. This agreement will automatically
renew upon the successful completion of an initial public offering. A successful
initial public offering is defined as listing the company stock on a national
security exchange and raising a minimum of $3,000,000 dollars (three-million).

 

Section 3. Compensation and Benefits.

 

3.1 Base Salary. Commencing on the Effective Date, the Company shall pay
Employee during the Initial Employment Term an annual salary of $156,000, less
ordinary withholdings (the “Annual Salary”). Such Annual Salary will be payable
less ordinary withholdings in accordance with the normal payroll cycle as
presently exists (currently weekly) or may hereafter be adopted by the Company.
Furthermore, the Executive’s annual base salary compensation will be increased
to $175,000 upon the successful completion of an initial public offering. The
Executive’s salary will be reviewed at the end of each fiscal year after a
successful initial public offering and, at the discretion of the Chief Executive
Officer and Compensation Committee, can be increased based upon the Company’s
financial performance against the established business plan. The annual rate may
not be decreased except with the written consent of the employee.

 

3.2 Bonuses. As additional compensation and as further consideration for
Employee entering into this Agreement for services to be rendered by Employee,
the Company may pay Employee annually following the end of each fiscal year
after a successful initial public offering, a cash bonus. The total cash bonus
will be based on 50% of the employee’s then current base salary and dependent
upon the employee successfully meeting specific written criteria to be provided
on an annual basis. The bonus will be administered and approved by the
compensation committee and Chief Executive Officer and contain both company-wide
metrics and individual performance targets.

 

The Chief Executive Officer, together with the Compensation Committee of the
Company’s Board, will review Employee’s performance and may award Employee
performance-based compensation (“Bonus”) in its sole discretion, if deemed
warranted. Any such Bonus may be in cash or in securities of the Company, or any
combination thereof, and shall be subject to such timing of receipt, vesting and
any other conditions (including but not limited to conditions which may extend
beyond the termination of this contract) as imposed by the Board at the time of
such grant and at the time of adoption of any plan under which such Bonus may be
granted, if any. However, there will be no cash bonuses awarded prior to the
completion of a successful initial public offering. Any bonus paid prior to a
successful public offering can only be in the form of securities of the company.

 

As an incentive to remain employed with the company through any initial public
offering, the employee will receive an additional $50,000 cash bonus upon the
successful completion of an initial public offering. The bonus will be payable
within 30 days after the initial public offering is completed.

 

 2 

 

 

3.3 Equity Awards. Employee shall also receive additional restricted stock units
(.0001 par value) as an additional bonus upon the successful completion of an
initial public offering on a national security exchange. The amount of
restricted stock units awarded is dependent upon the total amount raised through
the IPO as follows:

 

- 100,000 additional restricted stock units upon $3,000,000 (three million)
dollars raised or

 

- 200,000 additional restricted stock units upon $5,000,000 (five million)
dollars raised.

 

Additional stock grants may be approved by the Board of Directors together with
the Compensation Committee from time to time.

 

3.4 Employee Benefits. Effective as of the Effective Date and during the Initial
Employment Term, Employee shall be eligible for employee benefits available to
regular full-time executive management employees of the Company provided that
Employee meets the eligibility requirements for such benefits. The Company
provides no assurance as to the adoption or continuance of any particular
employee benefit plan or program; and Employee’s participation in any such plan
or program shall be subject to the provisions, rules, conditions, exclusions,
regulations and plan documents or policies applicable thereto. The Company
remains free to change the terms of any benefit plan in its sole discretion with
or without notice.

 

3.5 Vacation. Employee shall be entitled to accrue paid vacation at the rate of
two (2) weeks per year (10 days) through the first year of employment and three
(3) weeks per year (15 days) starting in year two of his employment. Upon
separation, all accrued but not yet used vacation days will be paid in one lump
sum in a final paycheck.

 

3.6 Holidays. Employee shall receive five (5) personal time off days and six (6)
paid Company holidays.

 

3.7 Reimbursement of Expenses. Employee shall be entitled to reimbursement of
reasonable expenses incurred by Employee in the course of Employee’s duties, in
accordance with applicable policies and documentation requirements of the
Company.

 

3.8 Relocation. In the event that the Company requires Employee to relocate a
relocation package will be provided up to an amount not to exceed twenty-five
thousand dollars ($25,000).

 

3.9 Technology. A laptop or desktop computer will be issued to the Employee for
Company use. A reimbursement for cell phone usage up to two hundred dollars
($200) per month and a home internet connection up to fifty dollars ($50) per
month will be granted.

 

3.10 Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company may withhold from any amounts payable or benefits provided
under this Agreement all federal, state, city, or other taxes as are legally
required to be withheld.

 

 3 

 

 

Section 4. Termination.

 

4.1 Termination by Company for Cause. The Company may terminate Employee’s
employment for Cause immediately upon written notice stating the basis for such
termination. If Employee is terminated for Cause, he shall be entitled to
receive all earned but unpaid compensation, bonuses (not subject to a pro-rate
adjustment), and benefits through the date of termination by the Company for
Cause. A termination of Employee by the Company for “Cause” occurs if Employee
is terminated for any of the following reasons:

 

(i) Employee’s refusal to comply with a lawful instruction of the Company’s
Board of Directors or Chief Executive Officer;

 

(ii) Any act or omission knowingly undertaken or omitted by Employee without a
reasonable belief that such action was in the best interests of the Company, its
properties, assets or business or its officers, directors or employees, as
determined by the Board in its commercially reasonable discretion (including
disparagement of the Company);

 

(iii) Theft, dishonesty or intentional falsification of any employment or
Company records;

 

(iv) Any fraud or embezzlement involving properties, assets or funds of the
Company;

 

(v) A material breach of this Agreement if Employee fails to cure such breach
within thirty (30) days after written notice from the Company specifying the
action which constitutes the breach and demanding its discontinuance;

 

(vi) Negligence in performing his duties, which has been brought to Employee’s
attention in writing, and which (if curable) has not been cured within thirty
(30) days of the notice thereof;

 

(vii) Intentional and improper disclosure of the Company’s confidential or
proprietary information;

 

(viii) Employee’s conviction (including any plea of guilty or nolo contendere)
to any criminal offense which constitutes a felony, or is punishable by more
than one year in jail, in the jurisdiction where the conviction or plea
occurred; or

 

(ix) Employee’s commission of an act of discrimination or harassment based on
race, sex, national origin, religious, disability, age or other protected
classification in the state where the act occurs.

 

4.2 Termination upon Death or Disability. This Agreement shall automatically
terminate upon the death or disability of Employee unless employees’ death
occurs while on Company business in which event the employees’ estate will
receive all compensation and benefits through the date of death or disability.
For purposes of this Agreement, the term “disability” shall mean the inability
of Employee to perform with or without reasonable accommodation, the essential
functions of his job duties due to physical or mental disablement which
continues for a period of ninety (90) consecutive days during any six (6) month
period, as determined by an independent qualified physician mutually acceptable
to Employee and the Company. Notwithstanding the foregoing, nothing in this
Agreement shall alleviate any legal responsibility of the Company to provide
reasonable accommodations to Employee as may be required by applicable law.

 

4.3 Termination by Employee with Good Reason or by Company without Cause. This
Employment Agreement and Employee’s employment with the Company may be
terminated by the Employee for good reason (“Good Reason”), or by the Company
without cause (“Without Cause”), upon providing thirty (30) days prior written
notice to the Company (which notice describes such good reason with reasonable
detail) or Employee, respectively.

 

 4 

 

 

In the event the company terminates the Executives employment without cause,
other than due to disability or death without cause, or the Employee terminates
their employment for Good Reason, the Executive shall be entitled to:

 

  (i) Base salary through the end of the month in which the termination of
employment occurs;         (ii) Base salary, at the rate in effect of the date
of termination of the Executive’s employment, for 6 months beginning with the
month following the month in which the termination of his employment occurs;    
    (iii)  Any accrued bonuses to which the executive is entitled under the
terms of the then applicable bonus plans;         (iv) Any other amounts earned,
accrued or owing under the terms of this agreement, but not yet paid;        
(v) Continued participation in all employee benefit plans or programs in which
he was participating on the date of the termination of employment as permitted
by their terms until the earlier of:         a. The date which is 6 months
following the end of the month in which the termination of employment occurs; or
        b. The date, or dates, he receives an equivalent coverage and benefits
under the plans and programs of the subsequent employer (such coverages and
benefits to be determined on a coverage by coverage, or benefit by benefit,
basis); For clarity purposes, the Company will continue to pay its portion of
all benefit plans including, but not limited to, the company portion/share of
all health and dental premiums as per the then in effect health insurance plans,
provided that             i. If the executive is precluded from continuing his
participation in any employee benefit plan or program as provided in this
clause, he shall be provided with the after-tax economic equivalent of the
benefits provided under the plan or program in which he is unable to participate
for the period specified in this clause, and           ii. The economic
equivalent of any benefit forgone shall be deemed to be the lowest cost that
would be incurred by the Executive in obtaining such benefit himself on an
individual basis;         (vi) Other benefits in accordance with applicable
plans and programs of the Company; and         (vii) All granted and vested
restricted stock units provided to the employee as part of this agreement or
previously awarded units from any other agreement.

 



 5 

 

 

“Good Reason” shall mean the occurrence of any one or more of the following
events provided Employee has notified the Company in writing of the occurrence
of such event and the event has continued uncured for thirty (30) days after the
Company’s receipt of such notice, unless Employee specifically agrees in writing
that such event shall not be Good Reason:

 

  (i) Any material breach of this Employment Agreement by the Company; or      
  (ii) the failure of the Company to assign this Employment Agreement to a
successor to the Company or the failure of a successor to explicitly assume and
agree to be bound by this Employment Agreement or a similar Employment
Agreement; or         (iii) Failure by Catalytic Capital, LLC, Muscle Maker
Grill or others to fully fund within 60 days the pre-determined amounts
($1,000,000) per additional closing upon the company’s successful completion of
the milestones as defined in the Securities Purchase Agreement dated _____
schedule 2.1(b). In the event this specific failure occurs, the employee would
be limited to 3 months versus 6 months on the above conditions in section 4.3
including all sub-sections of section 4.3 (sub-section i, ii, iii, iv, v, vi,
vii)

 

4.4 Termination by Employee Without Cause. Employee may terminate this
Employment Agreement and his employment with the Company Without Cause upon
providing thirty (30) days prior written notice to the Company, subject to the
non-compete restrictions as defined in this agreement. The Company shall pay
Employee all earned but unpaid compensation, bonuses (not subject to a pro-rate
adjustment), and benefits through the date of termination Without Cause by
Employee. The Company shall have no further obligation to pay compensation or
benefits to Employee for the remainder of the balance of the Initial Employment
Term. In the event the employee terminates this agreement without cause, they
agree to surrender all equity awards not yet vested as of the separation date.

 

4.5 Return of Property. Employee agrees, upon the termination of his employment
with the Company, to return all physical, computerized, electronic or other
types of records, documents, proposals, notes, lists, files and any and all
other materials including, without limitation, computerized and/or electronic
information that refers, relates or otherwise pertains to the Company and/or its
affiliates, and any and all business dealings of said persons and entities. In
addition, Employee shall return to the Company all property or equipment that
Employee has been issued during the course of his employment or which he
otherwise currently possesses, including, but not limited to, any computers,
cellular phones, and/or similar items. Employee shall immediately deliver to the
Company any such physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files, materials, property and equipment
that are in Employee’s possession. Employee acknowledges that Employee is not
authorized to retain any physical, computerized, electronic or other types of
copies of any such physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files or materials, and is not authorized to
retain any other property or equipment of the Company and/or its affiliates.
Employee further agrees that he will immediately forward to the Company any
business information regarding the Company and/or any of its affiliates that has
been or is inadvertently directed to Employee following Employee’s last day of
employment with the Company. The provisions of this Section are in addition to
any other written agreements on this subject that Employee may have with the
Company and/or any of its affiliates, and are not meant to and do not excuse any
additional obligations that Employee may have under such agreements.

 

Section 5. Miscellaneous Provisions.

 

5.1 Confidentiality. At all times Employee both during and after employment will
regard and preserve as confidential all trade secrets and other confidential
information pertaining to the business of the Company, including financial data,
strategic business plans, product development, marketing plans, and other
non-public proprietary information.

 



 6 

 

 

5.1a Indemnification. The company agrees to indemnify the executive to the
fullest extent permitted by law consistent with the company’s bylaws in effect
as of the date hereof with respect to any acts or non-action he may have
committed during the period during which he was an officer, director and/or
employee of the company or any subsidiary thereof, or of any other entity of
which he served as an officer, director or employee at the request of the
company.

 

5.1b Liability Insurance. The company agrees to obtain a directors and officers
liability insurance policy covering the executive and to maintain such policy.
The amount of coverage should be reasonable in relation to the executive’s
position and responsibilities during the term of employment but in no event
shall the amount of coverage be less than $1 million in the aggregate provided
that the cost and availability of such insurance is reasonable within the
marketplace.

 

5.2 Non-Solicitation. For a period commencing on the date of Employment with the
Company and ending on the one year anniversary of the last day payment is
received from the Company, without prior written consent of the Company,
Employee shall not, directly or indirectly, as a principal, manager, agent,
consultant, or other similar role solicit or hire any current employees of the
Company and/or its affiliates.

 

5.2(a) Non-Compete. Employee agrees that, during the non-compete period as
defined in this agreement, executive shall not directly or indirectly engage in
or participate as an owner, partner, stockholder, officer, employee, director,
agent out of or consultant for any competing business with any business of
company, without the written consent of company; provided, however, that this
provision shall not prevent executive from investing as less than a 1%
stockholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system.

 

A competing business is defined as any health focused restaurant chain such as
Freshii, True-food kitchen, First Watch or Snap Kitchen and similar concepts but
excludes traditional QSR, limited service, full service, fast casual and other
restaurant segments.

 

The non-compete period shall cover the entire initial employment term (24 months
from the effective date in this agreement) as defined in this agreement in
addition to any subsequent automatic renewal periods and during any payment
periods associated with a termination without cause by the company.

 

5.3 Assignment by Employee. This Agreement may not be assigned by Employee in
whole or in part; provided, however, if Employee should die or become disabled
while any amount is owed but unpaid to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid to his devisees, legatees, legal
guardian or other designees.

 

5.4 Assignment by Employer. Employee hereby acknowledges and agrees that the
Company may, in its sole discretion assign this Agreement to a comparable
affiliate, successor, assign (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
assets or business of the Company). This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective spouses, heirs
and personal and legal representatives. Any such successor or assign of the
Company shall be included in the term “Company” as used in this Agreement

 



 7 

 

 

5.5 Notices. Any notice required to be delivered hereunder shall be in writing
and shall be addressed as follows:

 

If to the Company, to:

308 E. Renfro Street,

Suite 101

Burleson, Texas 76028

Attention: Chairman of the Board

 

If to Employee:

_______________________________________________

_______________________________________________

Attention: Kevin Mohan

 

or, in each case, to such other address as such party may hereafter specify for
the purpose by written notice to the other party hereto. Any such notice shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice shall be deemed not to have been
received until the next succeeding business day in the place of receipt.

 

5.6 Entire Agreement. This Agreement represents the entire agreement between
Employee and the Company and its affiliates with respect to Employee’s
employment, and supersedes all prior discussions, negotiations, and agreements,
written or oral. 

 

5.7 Waiver of Rights. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

 

5.8 Severability. In the event any provision of the Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

5.9 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws. Any action at law, suit in equity or judicial proceeding
arising directly, indirectly, or otherwise in connection with, out of, related
to or from this Agreement, or any provision hereof, shall be litigated only in
the courts of the State of Texas.

 

5.10 Counterparts. This Agreement may be signed in several counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were on the same instrument.

 

5.11 Employee Counsel. Employee acknowledges that he has had the opportunity to
review this Agreement and the transactions contemplated hereby with his own
legal counsel.

 

 8 

 

 

5.12 Authority. The company represents and warrants that is fully authorized and
empowered to enter into this agreement and that the performance of its
obligations under this agreement will not violate any agreement between the
company and any other person, firm or organization.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Employment
Agreement effective as of the date first set forth above.

 

Effective Date: _________________

 

COMPANY: Muscle Maker, Inc         By: /s/ Michael Roper      Michael Roper, its
Chief Executive Officer         By: /s/ Noel DeWinter      Noel DeWinter,
Compensation Committee         By: /s/ A.B Southall      A.B Southall,
Compensation Committee      

EMPLOYEE:



            By: /s/ Kevin Mohan    Kevin Mohan 

 





 9 

 

